1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    LEWIS C. MONIGAN,                           Case No. 2:20-cv-00537-JVS (GJS)
12                  Petitioner,                    ORDER: DISMISSING PETITION
              v.                                   AS SECOND OR SUCCESSIVE;
13                                                 DENYING CERTIFICATE OF
                                                   APPEALABILITY; AND
14    S. SHERMAN, WARDEN,                          REFERRING PETITION
                    Respondent.                    PURSUANT TO NINTH CIRCUIT
15                                                 RULE 22-3(a)
16
17      On September 16, 2010, Petitioner filed a 28 U.S.C. § 2254 habeas petition in
18   another District, which thereafter was transferred to this District and assigned Case
19   No. 2:10-cv-07663-JVS (OP) (the “First Petition”). The First Petition challenged
20   Petitioner’s conviction sustained in 2009, in Santa Barbara County Superior Court
21   Case No. 1284146, and his related sentence (collectively, the “State Conviction”).
22   On November 8, 2011, the First Petition action was dismissed without prejudice
23   based on Petitioner’s failure to exhaust his available state remedies. Petitioner did
24   not appeal.
25      On January 23, 2014, Petitioner filed another Section 2254 habeas petition in this
26   District, which was assigned Case No. 2:14-cv-00551-JVS (MAN) (the “Second
27   Petition”). The Second Petition again challenged the State Conviction and raised
28   claims alleging that counsel provided ineffective assistance and that Petitioner’s
1    sentence was unconstitutional for various reasons, including a claim arguing that the
2    sentence was extreme and grossly disproportionate to the underlying crimes and
3    therefore violated the Eighth Amendment’s prohibition on cruel and unusual
4    punishments. On May 19, 2015, the Second Petition action was dismissed with
5    prejudice on the ground that it was untimely. Petitioner did not appeal.1
6        Over four and a half years passed. Through this action, Petitioner has filed a
7    third Section 2254 habeas petition challenging the State Conviction [Dkt. 1,
8    “Petition”]. The instant Petition raises a single claim, namely, the claim previously
9    raised in the Second Petition action that Petitioner’s sentence is excessive and
10   grossly disproportionate and therefore constitutes cruel and unusual punishment in
11   violation of the Eighth Amendment.
12       The dockets for the Ninth Circuit show that Petitioner has not sought permission
13   from the Ninth Circuit to file the instant Petition, much less obtained leave to do so.
14
15                                            DISCUSSION
16       State habeas petitioners generally may file only one federal habeas petition
17   challenging a particular state conviction and/or sentence. See, e.g., 28 U.S.C. §
18   2244(b)(1) (courts must dismiss a claim presented in a second or successive petition
19   when that claim was presented in a prior petition) and § 2244(b)(2) (with several
20   exceptions, courts must dismiss a claim presented in a second or successive petition
21   when that claim was not presented in a prior petition). “A habeas petition is second
22   or successive . . . if it raises claims that were or could have been adjudicated on the
23   merits” in an earlier Section 2254 petition. McNabb v. Yates, 576 F.3d 1028, 1029
24   (9th Cir. 2009).
25       Even when Section 2244(b) provides a basis for pursuing a second or successive
26
     1
27            Pursuant to Rule 201 of the Federal Rules of Evidence, the Court has taken judicial notice
     of its records and files, as well as of the dockets of the United States Court of Appeals for the
28   Ninth Circuit available electronically through the PACER system.
                                                      2
1    Section 2254 habeas petition, state habeas petitioners seeking relief in this District
2    Court must first obtain authorization from the Ninth Circuit before filing any such
3    second or successive petition. 28 U.S.C. § 2244(b)(3). The Ninth Circuit “may
4    authorize the filing of the second or successive [petition] only if it presents a claim
5    not previously raised that satisfies one of the two grounds articulated in §
6    2242(b)(2).” Burton v. Stewart, 549 U.S. 147, 152 (2007).
7       In the Second Petition action, Petitioner sought Section 2254 relief based on the
8    same State Conviction at issue here and raised the same sentencing claim that he
9    now asserts. The untimeliness of the Second Petition action “presents a ‘permanent
10   and incurable’ bar to federal review,” and the dismissal of the Second Petition action
11   “constitutes a disposition on the merits” for purposes of Section 2244(b). McNabb,
12   576 F.3d at 1030 (citation omitted). The present Petition, thus, is second or
13   successive within the meaning of Section 2244(b). See id. (holding “that dismissal
14   of a section 2254 habeas petition for failure to comply with the statute of limitations
15   renders subsequent petitions second or successive for purposes of” Section 2244(b));
16   in accord Murray v. Greiner, 394 F.3d 78, 79 (2d Cir. 2005); Altman v. Benik, 337
17   F.3d 764, 766 (7th Cir. 2003).
18      Whether or not the claim alleged in the Petition may, as a prima facie matter,
19   satisfy the requisites of 28 U.S.C. § 2244(b)(2) is a question that must be presented
20   to and resolved by the Ninth Circuit, not this District Court. Petitioner, however,
21   has not obtained permission from the Ninth Circuit to bring a second or successive
22   Section 2254 petition raising the claim alleged in the Petition. This Court therefore
23   lacks jurisdiction to consider the Petition. 28 U.S.C. § 2244(b); see also Burton,
24   549 I.S. at 157 (district court lacks jurisdiction to consider the merits of a second or
25   successive petition absent prior authorization from the circuit court).
26      Accordingly, IT IS ORDERED that: the Petition is DISMISSED; and Judgment
27   shall be entered dismissing this action without prejudice.
28      In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in
                                                3
1    the United States District Courts, the Court has considered whether a certificate of
2    appealability is warranted in this case. See 28 U.S.C. § 2253(c)(2); Slack v.
3    McDaniel, 120 S. Ct. 1595, 1604 (2000). The Court concludes that a certificate of
4    appealability is unwarranted, and thus, a certificate of appealability is DENIED.
5       IT IS FURTHER ORDERED that the Clerk of the Court shall refer the Petition
6    to the Ninth Circuit pursuant to Ninth Circuit Rule 22–3(a).
7       IT IS SO ORDERED.
8
9    DATED: January 31, 2020
10                                          _______________________________
                                            JAMES V. SELNA
11                                          UNITED STATES DISTRICT JUDGE
12
13   PRESENTED BY:
14
15   ______________________________
16   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
